Citation Nr: 0117577	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  98-16 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a head 
injury with loss of memory.

3.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for post 
concussion vertigo.

4.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for post 
concussion migraine headaches.

5.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for dysthymia.


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

N. Pflanz, Associate Counsel


INTRODUCTION

The veteran had active service from February 1990 to December 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
North Little Rock, Arkansas Department of Veterans Affairs 
(VA) Regional Office (RO) which denied service connection for 
asthma and also determined that new and material evidence had 
not been submitted to reopen the veteran's claims for head 
injury with loss of memory, post concussion vertigo, post 
concussion migraine headaches, and dysthymia.  The veteran 
perfected his appeal to the Board in October 1998.  The 
veteran was scheduled to appear at a Central Office hearing 
in January 1999.  However, in correspondence received in 
December 1998, the veteran indicated that he would not attend 
the scheduled hearing.  The veteran's representative, The 
American Legion, submitted a written brief presentation on 
his behalf.

In a decision dated in October 1999, the Board remanded the 
case to the RO on all five issues.  The Board found that 
according to the 1993 rating decision, the RO did not have 
complete service medical records.  In the 1998 statement of 
the case, the RO reported that the service records were 
limited to November 1991 to November 1992 and that the 
service records were negative for the claimed conditions.  
The Board found that in the September 1992 report of medical 
history, there was a report of headaches, dizziness and an 
injury to the back of the right side of the head.

The veteran also argued that additional records were 
submitted.  The Board found that there were two packages of 
service records and that the records predated November 1991.  
In view of the conflict between the service records and the 
1998 statement of the case, the Board found that the case was 
not ripe for appellate consideration.  Additionally, the 
veteran claimed psychiatric treatment while at Fort Knox.  
For these reasons, the Board remanded the case with the 
following instructions:  (1) the RO should make another 
attempt to secure the veteran's service medical records 
through official channels, particularly any psychiatric or 
mental health records from Fort Knox; and (2) the RO should 
review the file, including the allegation that additional 
service records were added to the record.

In November 1999, the RO received a letter dated in November 
1999 from the Fort Knox Base Hospital which revealed that it 
did not have any medical records for the veteran in their 
computer tracking system.  In June 2000, the RO received a 
statement from the service department which indicated that no 
medical records for the veteran were available.  

In a supplemental statement of the case dated in December 
2000, the RO stated that the June 1998 rating decision was 
based upon service medical records from the period of 
November 18, 1991 to November 18, 1992 as well as private 
medical records.  The RO explained that there were two 
packages of service medical records and that they were both 
fully reviewed and contained records from the veteran's 
December 1989 enlistment examination to his discharge 
examination and medical evaluation board examination.  It 
also found that based upon a full review of the records, all 
of the service medical records currently on hand were 
reviewed with both earlier decisions but were erroneously 
described as not showing any of the claimed conditions. 


FINDINGS OF FACT

1.  There is no competent medical evidence of record showing 
a nexus between the veteran's asthma and his active service.

2.  The RO denied service connection for head injury with 
loss of memory in March 1993 and the veteran did not appeal 
this decision.

3.  The RO denied service connection for post concussion 
vertigo in March 1993 and the veteran did not appeal this 
decision.

4.  The RO denied service connection for post concussion 
migraine headaches in March 1993 and the veteran did not 
appeal this decision.

5.  The RO denied service connection for dysthymia in March 
1993 and the veteran did not appeal this decision.

6.  The evidence submitted in support of the petitions to 
reopen is not relevant.


CONCLUSIONS OF LAW

1.  The veteran's asthma was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991), 38 C.F.R. § 3.303 
(2000).

2.  The March 1993 rating decision denying service connection 
for head injury with loss of memory is final. 38 U.S.C.A. § 
7105(c) (West 1991);  
38 C.F.R. §§ 20.302(a), 20.1103 (2000).

3.  Evidence submitted to reopen the claim of entitlement to 
service connection for head injury with loss of memory is not 
new and material, and the claim is not reopened.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 3.156(a) (2000).

4.  The March 1993 rating decision denying service connection 
for post concussion vertigo is final. 38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 (2000).

5.  Evidence submitted to reopen the claim of entitlement to 
service connection for post concussion vertigo is not new and 
material, and the claim is not reopened. 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.156(a) (2000).

6.  The March 1993 rating decision denying service connection 
for post concussion migraine headaches is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 
38 C.F.R. §§ 20.302(a), 20.1103 (2000).

7.  Evidence submitted to reopen the claim of entitlement to 
service connection for post concussion migraine headaches is 
not new and material, and the claim is not reopened.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.156(a) (2000).

8.  The March 1993 rating decision denying service connection 
for dysthymia is final. 38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. §§ 20.302(a), 20.1103 (2000).

9.  Evidence submitted to reopen the claim of entitlement to 
service connection for dysthymia is not new and material, and 
the claim is not reopened. 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines VA obligations with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date. Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

VA's duty to assist includes making reasonable efforts to 
obtain medical and other records that are relevant to the 
veteran's claim unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  See the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103A).  The Board observes that the VCAA appears to have 
left intact the requirement that an appellant must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
before the Board may proceed to evaluate the merits of that 
claim.  

In the September 1998 statement of the case, the RO informed 
the veteran that in order to reopen a claim, new and material 
evidence must be presented.  The RO also specified what 
evidence constitutes new and material evidence.  Therefore, 
the VA has fulfilled this duty.

In this instance, the Board finds that the RO has complied 
with the remand instructions contained in the October 1999 
Board decision.  In the December 2000 supplemental statement 
of the case, the RO provided the veteran with sufficient 
information regarding his claim.  The veteran has not made VA 
aware of the existence of any additional documentation that 
would be helpful to his claim.  Thus, the Board finds that 
VA's duty to provide him with notice and assist him with the 
development of his claim has been satisfied, and that the 
instant claim is ready for appellate adjudication. 

Factual Background

Asthma

Service medical records show no complaints, findings, or 
diagnosis of asthma during service.  Service records indicate 
the veteran complained of cough, running nose, and chest pain 
when coughing hard.  The diagnosis was upper respiratory 
infection.  At his September 1992 separation examination 
report of medical history, the veteran indicated that he had 
never had and did not currently have asthma.  An evaluation 
of the respiratory system was normal.

At a February 1993 VA examination, the veteran did not 
complain of difficulty breathing and did not report a history 
of asthma.  He indicated that he developed sinus problems 
prior to service which worsened therein and that he had nasal 
congestion and headaches when the weather changed.  He also 
reported that he developed chest pain of unknown etiology in 
1992 during service.  On evaluation, his respiratory system 
was normal.  An X-ray evaluation of the chest was normal.  
The diagnoses included chronic sinusitis by history and chest 
pain, probably musculoskeletal by history.

Private medical records from November 1994 to August 1997 
show diagnoses of acute bronchitis, upper respiratory 
infection, mild exacerbation of asthma, acute asthma attack, 
and asthma.  The medical evidence, however, does not link the 
veteran's respiratory condition to his active service.

Head injury with loss of memory, post concussion vertigo, and 
post concussion migraine headaches

The RO denied service connection for a head injury with loss 
of memory, post concussion vertigo, and post concussion 
migraine headaches in March 1993.  At that time, the evidence 
included the veteran's claim, service medical records, the 
veteran's statements, and a February 1993 VA examination.  
Service medical records show no findings or treatment of a 
head injury with memory loss, post concussion vertigo or 
migraine headaches during service.  At a September 1992 
discharge examination report of medical history, the veteran 
reported that he injured the back part of his head when he 
fell in the tub, which left a scar, and that he suffered from 
loss of memory, headaches, and dizzy spells.  An evaluation 
of the head, face, neck and scalp as well as neurological and 
psychiatric evaluations were normal.

At a February 1993 VA examination, the veteran reported that 
he suffered a head injury in service in April 1992 when he 
fell while standing on a filing cabinet and hit his head on a 
concrete floor.  He stated that he was not knocked 
unconscious and did not have any lacerations.  According to 
the veteran, about a week later he began experiencing 
headaches, dizzy spells, and memory problems.  At the time of 
the February 1993 examination, the veteran complained of 
headaches occurring once a week with photophobia and 
difficulty concentrating.  The veteran also complained of 
dizzy spells occurring two or three times per week lasting 
for a few seconds.  On neurological evaluation, he was alert 
and oriented, speech and gait were normal, and extraocular 
movements were full.  Cranial nerve testing revealed pupils 
to be equal and reactive to light.  Coordination testing was 
performed well.  On psychiatric evaluation, the examiner 
noted that the veteran's memory appeared to be good.  The 
impression included post-concussion migraines occurring about 
once per week and post-concussion vertigo occurring several 
times per week.

Dysthymia

The RO denied service connection for dysthymia in March 1993.  
At that time, the evidence included the veteran's claim, 
service medical records, the veteran's statements, and a 
February 1993 VA examination.  Service medical records show 
no findings, or treatment for dysthymia during service.  At a 
September 1992 discharge examination, the veteran indicated 
that he had depression or excessive worry.  A psychiatric 
evaluation was normal.

At a February 1993 VA examination, the veteran reported that 
he suffered from and was treated for depression during 
service as a result of loss of custody of his son while he 
served in Korea.  The veteran reported that he sometimes 
heard people talking, but no one was there, and the examiner 
indicated that he had some delusional material.  The examiner 
noted that there was some underlying depression.  The 
diagnosis was dysthymia.



Finality/New and Material Evidence

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.  Knightly v. Brown, 
6 Vet. App. 200 (1994).  Evidence presented since the last 
final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of whether there is new and material evidence.  
Evans v. Brown, 9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  In 
determining whether there is new and material evidence, the 
Board must consider the reasons for the prior denial.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service Connection

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  In order to establish service connection 
for a claimed disability the facts must demonstrate that a 
disease or injury resulting in current disability was 
incurred in the active military service or, if pre-existing 
active service, was aggravated therein.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303 (2000).  Service connection may also be 
granted for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Generally, medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

Where the question requires medical expertise, medical 
evidence is required. Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 
(1993); Caluza v. Brown, 7 Vet. App. 498 (1995); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); Rose v. West, 11 Vet. 
App. 169 (1998); McManaway v. West, 13 Vet. App. 60 (1999); 
and Voerth v. West, 13 Vet. App. 117 (1999).

Analysis

I.  Service connection for asthma.

Service medical records show no complaints, findings, or 
diagnosis of asthma during service.  At a February 1993 VA 
examination, the veteran did not complain of difficulty 
breathing and did not report a history of asthma.  On 
evaluation, his respiratory system was normal.  An X-ray 
evaluation of the chest was normal.  Private medical records 
from November 1994 to August 1997 show diagnoses of acute 
bronchitis, upper respiratory infection, mild exacerbation of 
asthma, acute asthma attack, and asthma.  The medical 
evidence, however, does not link the veteran's respiratory 
condition to his active service.

In the instant case, there is no competent medical evidence 
linking the veteran's asthma to active service.  Based on the 
absence of a diagnosis of asthma during service, the normal 
findings in service and in proximity to separation and the 
absence of competent evidence linking asthma to service, the 
preponderance of the evidence is against the claim.  
Accordingly, the Board concludes that the veteran's asthma 
was neither incurred in nor aggravated in service and his 
claim for service connection for asthma is denied.

II.  New and material evidence to reopen claim of service 
connection for head injury with loss of memory.

At the time of the March 1993 RO decision, although the 
veteran contended that he suffered a head injury during 
service, there was no diagnosis of a head injury with memory 
loss of record.  Thus, the RO determined that there was no 
competent medical evidence of a head injury with loss of 
memory of record.  The veteran filed a notice of disagreement 
to this decision, and the RO issued a statement of the case; 
however, the veteran did not file a substantive appeal.  
Accordingly, the March 1993 decision is final.

Since the March 1993 determination, the veteran has requested 
that his claim of service connection for head injury with 
memory loss be reopened.  Evidence submitted in support of 
his claim includes private medical records from May 1995 to 
August 1997 and the veteran's statements.

A May 1995 Rehabilitation Psychological Testing and general 
medical examination show no indication of memory loss and the 
examiner indicated the veteran had not had any accidents or 
suffered from memory loss.  The service medical records, 
other than the veteran's report of history at his September 
1992 separation examination, do not contain complaints or 
findings of a head injury during service.

The veteran is competent to report that on which he has 
personal knowledge, that is what comes to him through his 
senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, to the extent that the veteran contends that his 
head injury with memory loss is related to his active 
service, such allegation is lay speculation on medical issues 
involving the etiology of a disability and does not bear 
directly and substantially to the claim on appeal and is not 
material.  See Pollard v. Brown, 6 Vet. App. 11 (1993) 
(pursuant to Espiritu v. Derwinski, 2 Vet. App. 492 (1992), 
lay testimony attempting to diagnose frostbite or arthritis 
in service held to be not competent evidence for such purpose 
and thus not material); see also Moray v. Brown, 5 Vet. App. 
211 (1993) (lay assertions of medical causation cannot serve 
as the predicate to reopen a claim under 38 U.S.C.A. § 5108 
(1991)).  

The Board finds that the veteran's statements are cumulative 
of that which was before the RO at the time of the March 1993 
rating decision.  See Reid v. Derwinski, 2 Vet. App. 312 
(1992).  None of the evidence submitted since the March 1993 
denial is so significant that it must be considered in order 
to fairly decide the merits of the claim.  Rather, the 
evidence tends to establish that the veteran does not have 
memory loss.  This evidence is not material.  At the time of 
the March 1993 rating decision, service medical records did 
not indicate that the veteran was diagnosed with head injury 
with memory loss during his active service and there was no 
diagnosis of head injury with memory loss subsequent to 
service.  The evidence submitted does not change the prior 
evidentiary defects.  The veteran was evaluated for head 
injury with memory loss, but it was not diagnosed.  
Accordingly, the Board concludes that the veteran has not 
submitted new and material evidence sufficient to reopen the 
previously denied claim for service connection for head 
injury with memory loss.

III.  New and material evidence to reopen claim of service 
connection for post concussion vertigo.

At the time of the March 1993 RO decision, there was a 
current diagnosis of post concussion vertigo and the veteran 
asserted that he suffered a head injury during service.  
However, the RO noted that there was no evidence of a head 
injury in service, and no showing of a nexus between the 
veteran's current diagnosis of post concussion vertigo and 
his active service.  As noted above, the veteran did not 
appeal the March 1993 rating decision, and thus, that 
decision is final.

Evidence received since the March 1993 determination includes 
the veteran's petition to reopen his claim of service 
connection for post concussion vertigo, private medical 
records from May 1995 to August 1997, and the veteran's 
statements.

A May 1995 Rehabilitation Psychological Testing and general 
medical examination show no indication of vertigo and the 
examiner indicated the veteran had not had any accidents.  

As noted previously, the veteran is competent to report that 
on which he has personal knowledge, that is what comes to him 
through his senses.  Layno, 6 Vet. App. at 470.  However, to 
the extent that the veteran contends that his diagnosis of 
post concussion vertigo is related to his active service, 
such allegation is lay speculation on medical issues 
involving the etiology of a disability and does not bear 
directly and substantially to the claim on appeal and is not 
material.  See Pollard, 6 Vet. App. 11 (pursuant to Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992), lay testimony 
attempting to diagnose frostbite or arthritis in service held 
to be not competent evidence for such purpose and thus not 
material); see also Moray, 5 Vet. App. 211 (lay assertions of 
medical causation cannot serve as the predicate to reopen a 
claim under 38 U.S.C.A. § 5108 (1991)). 

The Board finds that the veteran's statement is cumulative of 
that which was before the RO at the time of the March 1993 
rating decision.  See Reid, 2 Vet. App. 312. None of the 
evidence submitted since the March 1993 denial is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  At the time of the March 
1993 rating decision, the records established that the 
veteran had a current diagnosis of post concussion vertigo.  
The service medical records do not indicate that the veteran 
was diagnosed with post concussion vertigo during his active 
service.  The evidence submitted does not change the prior 
evidentiary defects.  In fact, the additional evidence does 
not establish that e now has vertigo.  Accordingly, the Board 
concludes that the veteran has not submitted new and material 
evidence sufficient to reopen the previously denied claim for 
service connection for post concussion vertigo.

IV.  New and material evidence to reopen claim of service 
connection for post concussion migraine headaches.

At the time of the March 1993 RO decision, there was a 
current diagnosis of post concussion migraine headaches and 
the veteran asserted that he suffered a head injury during 
service.  However, the RO denied the claim.  The veteran did 
not appeal the March 1993 rating decision, and thus, that 
decision is final.

Evidence received since the March 1993 determination includes 
the veteran's petition to reopen his claim of service 
connection for post concussion migraine headaches, private 
medical records from May 1995 to August 1997, and the 
veteran's statements.  A May 1995 Rehabilitation 
Psychological Testing and general medical examination shows 
no complaints or findings of migraine headaches and the 
examiner indicated the veteran had not had any accidents.  
Rather, it was noted that he was not positive for frequent 
headaches.

The Board finds that the veteran's statement is cumulative of 
that which was before the RO at the time of the March 1993 
rating decision.  See Reid, 2 Vet. App. 312. None of the 
evidence submitted since the March 1993 denial is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  At the time of the March 
1993 rating decision, the records established that the 
veteran had a current diagnosis of post concussion migraine 
headaches.  The service medical records do not indicate that 
the veteran was diagnosed with post concussion migraine 
headaches during his active service.  The evidence submitted 
does not change the prior evidentiary defects.  Accordingly, 
the Board concludes that the veteran has not submitted new 
and material evidence sufficient to reopen the previously 
denied claim for service connection for post concussion 
migraine headaches.


V.  New and material evidence to reopen claim of service 
connection for dysthymia.

At the time of the March 1993 RO decision, there was a 
current diagnosis of dysthymia and the veteran asserted that 
he was depressed during service.  However, the RO denied the 
claim.  As noted above, the veteran did not appeal the March 
1993 rating decision, and thus, that decision is final.

Pertinent evidence submitted since the March 1993 rating 
decision includes the veteran's petition to reopen his claim 
of service connection for dysthymia, private medical records 
from May 1995 to August 1997, and the veteran's statements.  
A May 1995 Rehabilitation Psychological Testing and general 
medical examination show no complaints or findings of 
depression.

The Board finds that the veteran's statement is cumulative of 
that which was before the RO at the time of the March 1993 
rating decision.  See Reid, 2 Vet. App. 312.  None of the 
evidence submitted since the March 1993 denial is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  At the time of the March 
1993 rating decision, the records established that the 
veteran had a current diagnosis of dysthymia.  Since that 
determination, the veteran has not submitted evidence that he 
has a psychiatric disorder or any competent evidence linking 
a psychiatric disorder to service.  Accordingly, the Board 
concludes that the veteran has not submitted new and material 
evidence sufficient to reopen the previously denied claim for 
service connection for dysthymia.


ORDER

Entitlement to service connection for asthma is denied.

The petition to reopen his claim for service connection for 
head injury with loss of memory is denied. 

The petition to reopen his claim for service connection for 
post concussion vertigo is denied. 

The petition to reopen his claim for service connection for 
post concussion migraine headaches is denied. 

The petition to reopen his claim for service connection for 
dysthymia is denied. 




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

